Title: To George Washington from Henry Knox, 12 July 1794
From: Knox, Henry
To: Washington, George


               
                  Sir
                  War department July 12th 1794
               
               Before the definitive step is taken for the reappointment of Captain Lee I beg leave to submit to your view the proceedings of the Court Martial on his Case—It appears that all the Officers who composed the Court signed the petition for his restoration.  With perfect respect I have the honor to be Your obedient Servant.
               
                  H. Knox secy of war
               
            